Title: To James Madison from William Jarvis, 30 December 1803 (Abstract)
From: Jarvis, William
To: Madison, James


30 December 1803, Lisbon. “The detention of the Schooner Three Brothers by head winds affords me an opportunity of inclosing a Copy of my Note of the 22nd. Inst. to the Visconde Balsemaõ requesting a personal interview & answer.” Waiting on Balsemão at the appointed hour, Jarvis expressed his fear that the lack of reply to his latest letters “was owing to some unintentional omission of respect and attention” on his part. “He replied that it was entirely occasioned by the Multiplicity of Affairs he had to attend to. I then said the peace with Morocco had superseded the necessity of any answer to those that related to that Affair, but that the Impressment of our seamen was a subject of much interest to the United States.” Balsemão said he had ordered “that every protection should be given to our seamen.” Jarvis raised the subject of the quarantine “and went over pretty much the same course of observations and deductions I did the last season in my letters to his predecessor and in addition touched upon the hardship under any circumstances, of making our Vessels that had 35 to 40 days passage perform a quarantine of equal length with Vessels from the Streights, who seldom had more than 5 to 10 days.” “He replied that every precaution was necessary to guard against a disorder tha⟨t⟩ the Inhabitants of Malaga had suffered so much from and he heard the disease was communicated by an American Vessel.” Jarvis said he had been informed the disease “was communicated by a French Vessel from St: Domi⟨n⟩go.” “Then handing him a Translation of the Circular letter of July 1801 to the Collectors, I enforced the Credit that ought to be given to our Bills of Health I concluded by shewing him a paragraph in a Baltimore paper of the 1st. Novr: mentioning that the board of Health ⟨at⟩ New york had adjourned their meetings, & that the Yellow fever had ⟨c⟩eased; which was confirmed by a Vessel that arrived from that place five days before, who brought a Bill of Health stating that the disorder had entirely subsided, with a Certificate from the Portuguese Vice Consul to the same effect, & requested that all our Vessels might be admitted to Prattic, & the quarantine raised on Vessels from the U. States.” Balsemão ordered the vessel admitted, but information received from the vice-consul at Belém indicates that the local officials did not understand the quarantine to have been entirely removed. “There were 5 Vesse⟨ls⟩ the longest had lain 22 days & the shortest only 5 days. An unfortunate affair took place the night before las⟨t⟩ between a Portuguese East India Man, & the Lapwing B. Frigate. In tending to the tide they swung aboard each other & in clearing them a quarrel ensued between the sailo⟨rs⟩ & the English say in justification, that the Portuguese th⟨rew⟩ an ax, some lances & handspikes on board, by which two o⟨r⟩ three sailors were severely wounded, & that the Captain of t⟨he⟩ Frigate in self defence was obliged to order the Marines to fire, which they obliged, & killed two Portuguese, & severely wounded a third. The report relative to the interferen⟨ce⟩ of the British Government regarding the money arra⟨nge⟩ment between this Country, & Spain, & France, has died an⟨d⟩ nor is any thing more said about the demand of Genl. Lannes. Inclosed is a letter from Mr: Pinckney received by this day’s Mail.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 4 pp. For enclosures, see n. 1.



   
   The enclosures (1 p.) are copies of Jarvis’s 22 Dec. note to Balsemão requesting a meeting and Balsemão’s 22 Dec. reply (in Portuguese and English) agreeing to see Jarvis at eleven o’clock on the morning of 24 Dec.



   
   For the yellow fever in Andalusia in 1800, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:450 n. 1.



   
   For the 15 July 1801 circular letter to collectors regarding certificates of health, see Gallatin to JM, 22 July 1801 (ibid., 1:453–54 and n. 1).



   
   For the agreement between France, Spain, and Portugal, see Jarvis to JM, 2 Nov. 1803. For the report of Lannes’s demand that French troops be allowed to enter Portugal and its subsequent denial, see Jarvis to JM, 18 June and 26 Oct. 1803 (ibid., 5:102–3, 578–79).



   
   Pinckney’s letter has not been identified. Filed before Jarvis’s 26 Oct. 1803 dispatch is his 1 Dec. 1803 deposition (2 pp.) stating that he had retrieved American seaman Francis Burns from the British frigate Maidstone, where he had been deposited by Capt. Charles Otis of the ship Three Friends of Boston under pretext that he was a British citizen. Jarvis apparently placed Burns on the brig Rachel of Alexandria, Virginia, for transport to the U.S. Filed with Jarvis’s 30 Dec. 1803 letter is Burns’s 3 Dec. 1803 agreement (1 p.; docketed by Wagner) that he would not misbehave on board the Rachel on pain of forfeiting the part of his pay held by Benjamin Hale, master of that ship.


